DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1-20 of this application is patentably indistinct from claims 1-20 of Application No. 17/379,013, 17/379,018 and 17/379,022. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,098,922 at a minimum. The particular patent family of the instant application contains a variety of applications similar in nature to the instant application and the patent 11,098,922 and the applicant is urged to consider any and all patents which have similar, though maybe not identical, claims in any Terminal Disclaimer in order to prevent a subsequent Double Patenting Rejection. Although the claims at issue are not identical, they are not patentably distinct from each other because the structure claimed in the instant application is the same as the structure claimed in the patent. While particular claim language of the patent has been amended to correct any indefinite issues and clearly define the structure, the instant application still contains numerous indefinite issues that seem to be the only differentiating factor between the two sets of claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the recitation of the lower flash hole aperture being larger than the upper primer aperture “to form a flash ole groove in the primer recess” is indefinite because it is not sufficiently defined how a groove is formed by simply varying two diameters of apertures. At best, a flash hole “step” would be formed; however, in previous communication with the applicant, clarifying claim language has been agreed upon and it is the Examiner’s suggestion that incorporating such claim language would be the best course of action.
Claim 1 recites the limitation "the flange" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the primer flash hole aperture" in lines 19, 20 and 26.  There is insufficient antecedent basis for this limitation in the claim.
Further regarding claim 1, the recitation of molding the polymer over the outer surface and inner surface to the primer flash hole aperture is indefinite because the primer flash hole aperture is not sufficiently defined in order to clearly convey where the structure is with respect to the insert and the upper and lower apertures. Furthermore, due to previous communication with the applicant, it is the Examiner’s best understanding that the overmolding goes over the inside of the cylindrical coupling element into the upper and lower flash hole apertures to form a primer flash hole aperture. Further regarding the recitation, lines 18-19 state the polymer composition “extends over an interior surface of the substantially cylindrical coupling region” which appears to be an error which should read “extends over an interior surface of the substantially cylindrical coupling element”
Also, in lines 3-13 of claim 1, the upper and lower primer bottom and top surfaces appear to have incorrect orientations with respect to one another. Clarifying language has been incorporated in previous applications/patents and the applicant is urged to refer to previously agreed upon definite language.
Regarding claim 15, the limitation of the flange being adapted to receive a polymer overmolding is indefinite as best understood by the Examiner. The flange is best understood to be the rim of the cartridge which does not specifically receive or get overmoulding.
Further regarding claim 15, “the primer flash hole” lacks antecedent basis like in claim 1.
Regarding claim 18, the alternative language of the flash hole groove extending about the upper primer aperture or the lower primer aperture renders the claim indefinite because there is no clear definition of what structure is being required by the claim. Furthermore, the alternative language appears to be claiming two different species within the same claim which is improper. The claim should be amended to be consistent with the species of claim 1 or cancelled, otherwise the claim will be subject to restriction.
This is not an exhaustive listing of all potential issues and the applicant is urged to carefully review the claims in view of the previously patented claims in order to best clarify the structure of the insert and expedite prosecution.
Any unspecified claim is rejected as being dependent on a rejected base claim.
In view of the indefinite issues the claims will be examined as best understood by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ringdal, US Patent No. 4,147,107 in view of Anderson et al., hereafter Anderson, US Patent No. 3,977,326.
Regarding claims 1, 15 and 18, Ringdal discloses a polymer ammunition structure which renders the method steps obvious because the method steps would have been an obvious manner of making the ammunition structure of a two piece primer insert for an ammunition cartridge (title and abstract for example), an upper primer insert (12), a lower primer insert (10), the upper insert having a cylindrical element and an aperture (shown in figures 1 and 2), the lower insert having a flange (101), primer recess with primer (100) and lower insert aperture (aperture between 102 in figure 1 or aperture below 28 in figure 2 for example) which is larger than the upper primer aperture (shown in figures 1 and 2 upper primer aperture 128 and 28 is smaller than the apertures described above) such that a groove is formed (as best understood by the examiner in view of the indefinite issues, a groove is formed), a first polymer composition (14) which extends over the inner and outer surfaces cylindrical coupling element (shown in figures 1 and 2) to the primer flash hole aperture (primer flash hole aperture is not sufficiently defined in order to provide a detailed rejection of the element; however, the structure of Ringdal appears to disclose structure which meets the claim limitation in figures 1 and 2), a propellant chamber, bullet end and projectile (all shown in figure 5a); however, Ringdal does not specifically disclose the cartridge case being two separate polymer components. Nonetheless, Anderson teaches a polymer cartridge which has a first section (10) connected to the primer insert and extending to a cylindrical section and a second polymer section (14) which connects the cylindrical section and forms the bullet end (shown in figure 1 for example).
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify Ringdal to have a casing similar to that as taught by Anderson in order to create a cartridge casing which exhibits a high degree of structural integrity against mechanical failure as taught by Andersonin 1:30-37. Further benefits would include, but are not limited to, ease of manufacture, cost to manufacture, reduction in weight, increased performance or reliability, etc.
Regarding claims 2-9, 14, 16-17 and 19-20, Ringdal as modified by Anderson disclose the claim limitations of a two piece insert where the lower insert is a metal material (Ringdal abstract at a minimum) and upper insert is a plastic or polymer material (Ringdal, abstract at a minimum), the two pieces are formed by any suitable means as separate pieces (shown in figures 1 and 2 of Ringdal, the elements are separate and are different materials and would thus be formed separately), the projectile has a frustoconical nose (Ringdal figure 5a), the materials of the upper and lower insert are different (articulated above) and Rindal further discloses the method of forming the plastic and metal insert portions in 4:17-55, 5:23-45, 6:62-67 for example.

Claims 6-11, 13, 17 and 20 is/are rejected and/or alternatively rejected under 35 U.S.C. 103 as being unpatentable over Ringdal as modified by Anderson in view of Burrow, US Patent Publication No. 2016/0003601. 
Regarding claims 6-11, 13, 17 and 20, Ringdal as modified by Anderson discloses the upper insert portion and lower insert portion are different materials and the portions being different polymers or different metals or specifically what type of metal (as articulated above and specifically disclosed by Ringdal). Nonetheless, Burrow further teaches it would have been obvious to one having ordinary skill in the art at the time the invention was made to select different metals or polymers for the two separate insert portions and to select the metal from one of the claimed metals, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Selecting different metals or polymers for the two insert pieces would have any number of benefits including, but not limited to ease of manufacture, cost to manufactures, ease of assembly, preferred surfaces for joining, customizability for intended firearm, etc.
Further regarding claims 6-11, 13, 17 and 20, Burrow teaches numerous metals and polymers which are known in the art and one skilled in the art would recognize these materials as applicable to any cartridge having multiple parts like that of Ringdal.

Examiner Note
The Examiner notes that previous communication with the applicant has yielded allowable subject matter that appears to be relevant to the instant application. The applicant is advised to review claim language which has been allowed in previous applications and incorporate as needed in order to overcome the indefinite issues and likely the prior art of record. If the applicant wishes, a telephone call with the Examiner is welcomed to discuss potential claim language in order to expedite prosecution.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is provided on form PTO-892.
While the Examiner is available via telephone to resolve administrative issues regarding a patent application, issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action. The Examiner may be reached by telephone at 571-272-6352.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/DERRICK R MORGAN/             Primary Examiner, Art Unit 3641